Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 July 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 7 July 2022 are acknowledged.
	Claims 1-4, 9-10, 12-16, 21-25, 27-30 are currently pending.  Claims 5-8, 11, 17-20, and 26 have been cancelled. Claims 1 and 9 are currently amended. Claims 1-4, 9-10, 12-16, 21-25, and 27-30 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.
Withdrawn Rejections
4.	Applicants’ arguments, filed 7 July 2022, with respect to 35 U.S.C. 102(a)(1) Rejections of  Murray have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) Rejection of  Murray has been withdrawn. The 35 U.S.C. 103 Rejections of Murray in view of Ngo et al. and Murray in view of Voytik-Harbin et al. have been withdrawn in view of the claim amendments and arguments.  However, upon further consideration, a new ground(s) of rejection is made in view of Novak et al. (U.S. Patent Application Publication No. 2015/0105323).

New Rejections
Claim Rejections – 35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-4, 9-10, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al. (U.S. Patent Application Publication No. 2015/0105323).
	Regarding instant claims 1 and 9, Novak et al. disclose collagen matrices prepared by diluting collagen with 0.01 N HCl and then neutralizing the mixture with a PBS solution and NaOH.  See paragraph [0186]. The collagen is oligomeric collagen.  See paragraph [0123].  
	Regarding instant claims 2 and 10, the collagen composition was made aseptic by exposure to chloroform prior to neutralizing.  See paragraph [0186]. 
	Regarding instant claims 3-4, Novak et al. do not disclose MgCl-2.  See paragraph [0186]. 
	Regarding instant claim 27, the base is NaOH.  See paragraph [0186]. 
	Regarding instant claim 28, the buffer solution comprises 0.1 N NaOH. See paragraph [0186]. 
	Regarding instant claims 29 and 30, since Novak et al. disclose the same method as instantly claimed, collagen capacity is maintained relative to collagen polymerized using a multi-step procedure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
	Thus the instant claims are anticipated by Novak et al. 

Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claim 1-4, 9-10, 12-16, 21-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (U.S. Patent Application Publication No. 2015/0105323) in view of Ngo et al. (U.S. Patent Application Publication No. 2012/0297550).
	Regarding instant claims 1 and 9, Novak et al. teach collagen matrices prepared by diluting collagen with 0.01 N HCl and then neutralizing the mixture with a PBS solution and NaOH.  See paragraph [0186]. The collagen is oligomeric collagen.  See paragraph [0123].  
	Regarding instant claims 2 and 10, the collagen composition was made aseptic by exposure to chloroform prior to neutralizing.  See paragraph [0186]. 
	Regarding instant claims 3-4, Novak et al. do not teach MgCl-2.  See paragraph [0186]. 
	Regarding instant claim 27, the base is NaOH.  See paragraph [0186]. 
	Regarding instant claim 28, the buffer solution comprises 0.1 N NaOH. See paragraph [0186]. 
	Regarding instant claims 29 and 30, since Novak et al. teach the same method as instantly claimed, collagen capacity is maintained relative to collagen polymerized using a multi-step procedure. 
	Novak et al. do not teach ultraviolet sterilization.
	Ngo et al. teach sterilizing tissue via e-beam, gamma, and ultraviolet sterilization.  See abstract.  The tissue is sterilized by ultraviolet light at a dosage concentration ranging from 30-70 mJ/cm2. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one form of sterilization for another (UV for chloroform) to yield predictable results since Ngo et al. teach the effectiveness of ultraviolet light for tissue used for implantation. Since the prior art makes obvious the same method of making a collagen matrix using the same sterilization and dosage, the shear storage modulus is maintained relative to a composition that has not undergone radiation.  In addition, since Ngo et al. makes obvious the same type of radiation in the same dosage, it would inactivate viruses. 

Response to Arguments
	Applicants’ arguments filed 7 July 2022 have been fully considered but they are not persuasive. 
9.	Applicants argued, “Ngo is irrelevant to the claims because Ngo describes sterilization methods for tissues, not sterilization of collagen matrices fabricated or prepared from polymerizable oligomeric collagen.  Irradiation has different effects on tissues than on collagen matrices.”
	In response to applicants’ arguments, the claims recite “wherein the collagen composition, the collagen solution, and/or the collagen matrix is sterilized using ultraviolet radiation.” Thus the starting material of the polymerization process may undergo sterilization, not just the collagen matrix end product.
	 The Declaration under 37 CFR 1.132 filed 7 July 2022 is insufficient to overcome the 103 Rejection based upon Ngo et al. as set forth in the last Office action because:  
	 The prior art of Ngo et al. specifically reference sterilization of an acellular matrix while maintaining the collagenous component.  See paragraph [0007].  In addition, the human skin is sterilized after the epidermal layer is removed.  See claim 24.  Thus Ngo et al. teach sterilization of the dermal layer wherein collagen is present, i.e., sterilization of collagen.    Thus it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one form of sterilization for another (UV for chloroform) to yield predictable results since Ngo et al. teach the effectiveness of ultraviolet light for tissue used for implantation.
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	Thus this rejection is maintained. 
	 
Correspondence
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615